


Exhibit 10.2


TRANSITION AGREEMENT


This TRANSITION AGREEMENT (“Agreement”), including and incorporating by
reference Attachment A, and the definitions for the capitalized terms set forth
therein, is made by and between Electronic Arts Inc., a Delaware corporation,
with its principal place of business at 209 Redwood Shores Parkway, Redwood
City, California 94065-1175 (“EA”) and Employee. This Agreement is made as of
the Agreement Date and shall become effective as of the Effective Date.


A.    Employee has been employed by EA since the Employment Start Date.


B.    EA and Employee desire to reach an agreement as to the rights, benefits
and obligations of the parties arising out of Employee’s employment by EA and
the transition and ultimate severance of such employment.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, EA and Employee agree as follows:


1.Transition and Termination of Employment Relationship. Employee acknowledges
and agrees that Employee will remain employed by EA in her current position
(Senior Vice President, EA Maxis Label) until October 6, 2015. From October 7,
2015, and ending on the Termination Date, Employee shall remain employed at EA
in the capacity of Senior Vice President but will no longer have responsibility
for EA Maxis Label (“Transition Period”).


During the Transition Period, Employee will provide assistance and support to EA
sufficient to allow the successful transfer of the Employee’s current
responsibilities to other EA employees and will perform such duties and projects
as assigned and directed by EA’s Chief Executive Officer (Andrew Wilson).


Employee agrees that, during the entire period from the Agreement Date to the
Termination Date, Employee will not, without EA’s prior written consent, engage
in any outside work projects or activities as an employee, partner, board
member, consultant or in any similar capacity in any business except for unpaid
volunteer work for a charity or non-profit organization.
  
The employment relationship between Employee and EA shall terminate on May 17,
2016 provided that such employment relationship will terminate earlier than such
date if, prior to that date: (a) Employee voluntarily terminates her employment
with EA or (b) Employee breaches the terms and conditions of this Agreement. The
actual date on which Employee’s employment with EA terminates shall herein be
referred to as the “Termination Date.”



Transition Agreement    1    Lucy   Bradshaw (100666)
California (Rev. September 2015)

--------------------------------------------------------------------------------




2.Salary During the Transition Period. Employee acknowledges and agrees that,
during the Transition Period, she will continue to receive the same salary she
was paid as of October 6, 2015 and that such salary will be paid to her in
accordance with EA’s normal payroll practices for all other employees.


Employee acknowledges and agrees that she will use all accrued Paid Time Off
during her Transition Period. On the Termination Date, Employee shall have no
accrued Paid Time Off remaining.


Employee further acknowledges and agrees that, pursuant to the terms of EA Bonus
Plan, Employee will not be entitled to receive a bonus payment of any kind, in
whole or in part, for EA’s fiscal year 2016.


3.Transition Period, Equity Award Vesting. Provided the Employee meets her
obligations during the Transition Period under this Agreement up to and
including the Termination Date,the Employee’s equity awards will continue to
vest up until the Termination Date as described in Attachment A, subject to the
terms and conditions applicable to such awards.


4.Health Benefits. EA agrees to provide health benefits described in Attachment
A, subject to the terms and conditions specified therein.


5.General Release of Claims. In consideration of the obligations of EA set forth
in this Agreement, Employee hereby completely releases and forever discharges
EA, its subsidiary, predecessor, successor, and related corporations, divisions
and entities, and each of their current and former officers, directors,
employees, agents, investors, attorneys, shareholders, founders, administrators,
affiliates, divisions, and assigns (collectively referred to as “Releasees”)
from any and all legally waivable claims, complaints, rights, duties,
obligations, demands, actions, liabilities and causes of action of any kind
whatsoever, whether presently known and unknown, suspected or unsuspected, which
Employee may have or have ever had against Releasees (“Claims”) including
without limitation: (i) any and all Claims arising from or connected with
Employee’s employment by EA, the extension of such employment and the
termination of such employment, whether based in common law, tort, or contract
(express or implied), or on federal, state or local laws or regulations, up
until and including the Effective Date as defined in Attachment A, (ii) any and
all Claims with respect to any of the Employee’s outstanding equity awards (iii)
any and all Claims arising out of any dispute over tax withholding on any
payments provided to Employee pursuant to this Agreement; and (iv) any and all
Claims for attorneys’ fees and costs. Employee has been advised that this
release does not apply to any rights or claims that may arise after the
Effective Date. This release also does not apply to claims that cannot be
released as a matter of law. Employee further acknowledges and agrees that the
consideration provided by EA in this Agreement exceeds the compensation and
benefits to which Employee would be entitled under any agreement with EA or
under any of EA’s policies, practices or benefit plans.



Transition Agreement    2    Lucy   Bradshaw (100666)
California (Rev. September 2015)

--------------------------------------------------------------------------------




Employee understands and agrees that the Claims released by Employee include but
are not limited to claims of wrongful discharge, emotional distress, defamation,
harassment, discrimination, retaliation, breach of contract or covenant of good
faith and fair dealing, claims under Title VII of the Civil Rights Act of 1964,
as amended, the Equal Pay Act of 1963, the Civil Rights Act of 1866, as amended,
the Americans with Disabilities Act (“ADA”), the Age Discrimination in
Employment Act (“ADEA”), the Family and Medical Leave Act (“FMLA”), the
California Family Rights Act (“CFRA”), the California Fair Employment and
Housing Act (“FEHA”), the Employee Retirement Income Security Act, and any other
laws and regulations relating to employment provided that such Claims are
waivable in accordance with applicable laws. Employee further acknowledges and
agrees that Employee has received all leave to which Employee is entitled under
all federal, state, and local laws and regulations related to leave from
employment, including, but not limited to, the FMLA, the CFRA, and California
worker’s compensation and paid family leave laws. This provision is intended by
the parties to be all encompassing and to act as a full and total release of any
claim, whether specifically enumerated herein or not, that Employee might have
or has had, that exists or has existed on or to the Effective Date of this
Agreement.


6.Waiver of California Civil Code. Employee hereby expressly waives the
provision of California Civil Code Section 1542 which provides as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by his or her must have materially affected his or her settlement with
the debtor.


Employee acknowledges that the waiver of this Section of the California Civil
Code set forth above is an essential and material term of this release, and that
Employee has read this provision, and intends these consequences even as to
unknown claims which may exist at the time of this release.


7.No Pending Lawsuits and Covenant Not to Sue. Employee represents that Employee
has no lawsuits, administrative charges, claims or actions pending in Employee’s
name, or on behalf of any other person or entity, against EA or any of the other
Releasees as of the Effective Date.


Employee agrees that Employee will not file, cause to be filed, maintain or
permit to be filed or maintained on her behalf any charge, claim or action
against Releasees based on Claims released by Employee in this Agreement.


Employee agrees that Employee will not knowingly encourage, counsel or assist
any attorneys or their clients in the presentation or prosecution of any
charges, claims or actions by any third party against any of the Releasees,
unless: (i) Employee has a nonwaivable right to provide such encouragement,
counsel or assistance under applicable law; or (ii) Employee is subject to a
valid subpoena or court order to do so provided that Employee shall notify EA
within three (3) business days of her receipt of any such subpoena or order.

Transition Agreement    3    Lucy   Bradshaw (100666)
California (Rev. September 2015)

--------------------------------------------------------------------------------






Nothing in this Agreement shall be interpreted or applied in a manner that
affects or limits Employee's right to file or participate in any charge before
the U.S. Equal Employment Opportunity Commission ("EEOC") or other federal,
state, or local agency before which Employee’s right to file or participate in
charges cannot be limited. Employee is not and will not be entitled to any
monetary relief on her own behalf resulting from any charge, claim or action
filed by Employee, any agency (including but not limited to the EEOC) or any
other person or entity based on Claims released by Employee in this Agreement.
Employee specifically assigns to EA her right to any monetary recovery resulting
from any such charge, claim or action.


If Employee files, causes to be filed, maintains or permits to be filed or
maintained on her behalf any charge, claim or action against Releasees based on
Claims released by Employee in this Agreement, Employee shall be required to
immediately repay in full to EA any consideration provided to Employee pursuant
to this Agreement, regardless of the outcome of such charge, claim or action.


8.Confidentiality. You and EA understand and agree that this Agreement will need
to be filed with the Securities and Exchange Commission and that its
confidentiality cannot be protected. Except as otherwise agreed to by the
parties hereto in writing, until the Agreement is publicly filed or described by
EA, the contents, terms and conditions of this Agreement must be kept
confidential by you and may not be disclosed except to your spouse, accountant,
or attorneys or pursuant to subpoena or court order and except to the extent
disclosed by the Company publicly pursuant to applicable laws and regulations.
You and EA (on behalf of itself, its executive officers and directors) agree
that if any such party is asked for information concerning this Agreement, that
party will direct them to review EA's public filings related thereto. Any breach
of this confidentiality provision shall be deemed a material breach of this
Agreement.


9.Non-Disparagement. Employee agrees that Employee will not make statements or
representations to any other person, entity or firm which may cast EA, or its
directors, officers, agents or employees, in an unfavorable light, which are
offensive, or which could adversely affect EA’s name or reputation or the name
or reputation of any director, officer, agent or employee of EA; provided that,
if the provisions of the National Labor Relations Act (“NLRA”) protecting
employee conduct apply to Employee, nothing in this Agreement is intended to
prohibit Employee from engaging in such conduct. The parties agree that the
provisions of this Paragraph 9 are material terms of this Agreement.


10.Non-Solicitation. Employee agrees that until the Termination Date, and for
one year thereafter, she will not recruit, solicit or induce, or attempt to
induce, any employee or employees of EA to terminate their employment with, or
otherwise cease their relationship with, EA.


11.Cooperation with EA. Employee agrees that: (i) Employee will cooperate with
EA, its agents and its attorneys with respect to any matters in which Employee
was involved during Employee’s employment with EA or about which Employee has
information; (ii)

Transition Agreement    4    Lucy   Bradshaw (100666)
California (Rev. September 2015)

--------------------------------------------------------------------------------




Employee will provide upon request from EA all such information or information
about any such matter; (iii) Employee will make herself available to assist EA
with any litigation or potential litigation relating to any action or omission
by Employee as an EA employee; and (iv) Employee will testify truthfully in any
legal proceeding related to her employment with EA.


12.Tax Payments. EA makes no representations or warranties with respect to the
tax consequences of any payments provided to Employee under the terms of this
Agreement. Employee agrees and understands that Employee is responsible for
payment, if any, of applicable taxes or penalties on the payments made by EA
under this Agreement. Employee further agrees to indemnify and hold EA harmless
from any claims, demands, deficiencies, penalties, interest, assessments,
executions, judgments or recoveries by any government agency against EA for any
amounts claimed due on account of: (i) Employee’s failure to pay, or Employee’s
delayed payment of, applicable taxes or (ii) damages sustained by EA by reason
of any such claims, including attorneys’ fees and costs.


13.Payment of Wages and Receipt of All Benefits. Except for any wages paid after
the Effective Date, including Employee's final paycheck, the amounts set forth
in Attachment A, Employee acknowledges and agrees that EA has already paid to
Employee any and all undisputed wages, salary, bonuses, accrued, but unused,
paid time off, reimbursable expenses, and any and all other benefit payments
and/or other payments or compensation earned by Employee, and that no further
payments or amounts are owed or will be owed. Employee acknowledges and agrees
that any and all equity awards that remained unvested as of the earlier of May
17, 2016 or the Employee’s Termination Date will be forfeited and the Employee
does not have a continued right to the awards or any underlying shares of EA
common stock. Employee further agrees that, to the extent there is any claim for
unpaid wages, there is a bona fide and good-faith dispute as to whether such
wages are due, and, based on this dispute and the consideration provided to
Employee under this Agreement, Employee releases and waives any and all claims
regarding any alleged unpaid wages and any corresponding penalties, interest, or
attorneys’ fees.


14.Return of Property and Confidentiality. Employee represents that no later
than October 6, 2015, Employee will return to EA, and will not possess, any
records, documents, specifications, or any confidential material or any
equipment or other property of EA. Employee further represents that Employee has
complied with and will continue to comply with the terms of the Proprietary
Information Agreement signed by Employee, and will preserve as confidential all
confidential information pertaining to the business of EA and its customers,
licensees and affiliates. Employee acknowledges and agrees that the Proprietary
Information Agreement will continue in full force and effect following her
separation from the employ of EA.


15.No Lien or Assignment By Employee. Employee warrants and represents that
there are no liens or claims of lien in law or equity or otherwise of or against
any of the claims or causes of action released herein. Employee acknowledges and
agrees that this Agreement, and any of the rights hereunder, may not be assigned
or otherwise transferred, in whole or in part by Employee.



Transition Agreement    5    Lucy   Bradshaw (100666)
California (Rev. September 2015)

--------------------------------------------------------------------------------




16.Arbitration. Any and all controversies arising out of or relating to the
validity, interpretation, enforceability, or performance of this Agreement will
be solely and finally settled by means of binding arbitration in the State of
California in accordance with the Employment Arbitration Rules and Procedures of
the Judicial Arbitration and Mediation Services (JAMS) in effect at the time of
filing of the demand for arbitration or the California Code of Civil Procedure,
with each party being responsible for its own attorneys’ fees and costs of
arbitration. The prevailing party shall be entitled to injunctive relief to
enforce the arbitration award. The parties hereby agree to waive their rights to
have any dispute under this Agreement resolved in a judicial proceeding.


17.Equitable Relief. Each party acknowledges and agrees that a breach of any
term or condition of this Agreement may cause the non-breaching party
irreparable harm for which its remedies at law may be inadequate. Each party
hereby agrees that the non-breaching party will be entitled, in addition to any
other remedies available to it at law or in equity, to seek injunctive relief to
prevent the breach or threatened breach of the other party’s obligations
hereunder. Notwithstanding paragraph 14, above, the parties may seek injunctive
relief through the civil court rather than through private arbitration if
necessary to prevent irreparable harm.


18.No Admission. The execution of this Agreement and the performance of its
terms shall in no way be construed as an admission of guilt or liability by
either Employee or EA. Both parties expressly disclaim any liability for claims
by the other.


19.Voluntary Execution, Right to Revoke and Deadline for Execution. Employee
understands and agrees that:
a.
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of EA or any third party, with the full intent
of releasing all of Employee’s claims against EA and any of the other Releasees;

b.
Employee has had an opportunity to consult with an attorney, if the Employee
wishes;

c.
Employee has carefully read and understands the scope and effect of the
provisions of this Agreement;

d.
Employee is fully aware of the contents and legal effect of this Agreement;

e.
Employee has been allowed to consider this Agreement for twenty-one (21) days
before signing it;

f.
If Employee signs this document before that twenty-one (21) day period expires,
Employee does so voluntarily and knowingly;

g.
Any amendments (whether material or immaterial) to the Agreement agreed upon by
the parties on or prior to the Deadline for Employee’s Signature shall not
restart the running of the twenty-one (21) day period; and

h.
Employee has not relied upon any representations or statements made by EA that
are not specifically set forth in this Agreement.



Employee further acknowledges and agrees that:



Transition Agreement    6    Lucy   Bradshaw (100666)
California (Rev. September 2015)

--------------------------------------------------------------------------------




a.
Employee is not entitled to any of the consideration set forth under this
Agreement if the Agreement is not executed by Employee and received by EA no
later than October 7, 2015.

b.
If Employee timely executes the Agreement, Employee may revoke her acceptance of
the Agreement by delivering written revocation to EA within seven (7) days from
the date on which Employee signs this Agreement.

c.
Upon the expiration of that seven (7) day period, this Agreement binds the
parties.



20.Miscellaneous. This Agreement represents the complete understanding of
Employee and EA with respect to its subject matter. This Agreement supersedes
all prior and contemporaneous agreements, negotiations and understandings
(whether written or oral) between the Releasees and Employee (or her attorneys
and agents) with respect to the subject matter hereof except for the New
Hire/Proprietary Information Agreement. This Agreement may only be amended in a
writing signed by Employee and a duly authorized representative of EA. This
Agreement will be construed and enforced in accordance with the laws of the
State of California, without regard to choice-of-law provisions. This Agreement
may be executed in counterparts and by facsimile, and each counterpart and
facsimile shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Payments and benefits provided under this Agreement shall be made
in compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”); to the extent any such payments or benefits are deemed to be
deferred compensation subject to the Section 409A, the applicable provisions of
this Agreement shall be applied, construed and administered so that such
payments or benefits are provided in compliance with the applicable requirements
of Section 409A. If any provision of this Agreement is held by a court of
competent jurisdiction to be void or unenforceable for any reason, the remaining
provisions of this Agreement shall continue with full force and effect.






ELECTRONIC ARTS INC.                LUCY   BRADSHAW


By: [Signature] /s/ Gabrielle Toledano        [Signature]: /s/ Lucy
Bradshaw        


Name:     Gabrielle Toledano                Name: Lucy Bradshaw            


Title: Chief Talent Officer                Date: 10/2/15                    


Date: 10/6/15                    













Transition Agreement    7    Lucy   Bradshaw (100666)
California (Rev. September 2015)

--------------------------------------------------------------------------------






TRANSITION AGREEMENT


ATTACHMENT A


Employee
Lucy Bradshaw,
an individual residing at
[***]
[***]



Agreement Date:
September 22, 2015



Deadline for Employee’s Signature:
October 7, 2015



Effective Date of Agreement:
The eighth (8th) day after the Agreement is signed by Employee



Employment Start Date:
On or about June 29, 1992



Transition Period:
October 7, 2015 until the Termination Date



Termination Date:
The employment relationship between Employee and EA shall terminate on May 17,
2016 provided that such employment relationship will terminate earlier than such
date if, prior to that date: (a) Employee voluntarily terminates her employment
with EA or (b) Employee breaches the terms and conditions of this Agreement. The
actual date on which Employee’s employment with EA terminates is referred to as
the “Termination Date.”



Stock Vesting to Continue Through:
On the earlier of (i) May 17, 2016 or (ii) the Termination Date (“Continued
Vesting Date”). Any equity awards or portion thereof that are not earned and/or
vested by the Continued Vesting Date will be immediately forfeited and the
Employee will have no continued right to the awards or any shares of EA common
stock underlying the forfeited awards.








Transition Agreement    8    Lucy   Bradshaw (100666)
California (Rev. September 2015)

--------------------------------------------------------------------------------




Health Benefits* Continue Through:
On the earlier of (i) May 31, 2016 or (ii) the last day of the month following
the Termination Date.





* If Employee timely elects to continue EA health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), EA
will pay COBRA benefits at the same level that EA had paid for Employee’s health
coverage on the Termination Date through the date indicated unless: (i) Employee
becomes eligible for other health insurance benefits at the expense of a new
employer, or (ii) Employee becomes covered under another group health plan.



Transition Agreement    9    Lucy   Bradshaw (100666)
California (Rev. September 2015)